Citation Nr: 1032107	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) disability rating for 
service-connected residuals of a fracture of the right (major) 
fifth finger.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from May 1971 until May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which continued the assignment of a noncompensable 
evaluation for service-connected residuals of a fracture of the 
right 5th finger. 


FINDINGS OF FACT

1.  For the entirety of the appeal period, residuals of a 
fracture of the right 5th finger have been manifested by 
intermittent pain, tenderness, stiffness and deformity, without 
evidence of ankylosis, amputation of any portion of the finger, 
or loss of use of the right 5th finger or the right hand.

2.  A VA examination report of December 15, 2009 documents X-ray 
evidence of traumatic arthritis of a single minor joint of the 
right 5th finger.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of 
a fracture of the right 5th finger have not been met for any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5125, 5156, 5227, 5230 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claim, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).

In correspondence issued in June 2007, the RO provided notice 
that met these requirements.  The RO discussed the evidence 
necessary to substantiate an increased rating, the types of 
evidence that would be considered, and the Veteran's and VA's 
respective responsibilities to obtain that evidence.  The RO 
noted that evidence could include personal statements from the 
Veteran and lay observers that described the symptoms and nature 
and extent of disablement caused by the disability.  In sum, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.  Following the issuance of the 
aforementioned notice letter, subsequent adjudication of the 
claim on appeal was undertaken in Supplemental Statements of the 
Case (SSOC) issued in July 2009 and June 2010.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue on appeal has been obtained.  
The Veteran's service treatment and post-service VA treatment 
records were obtained.  The Veteran was afforded VA examinations 
in 2007 and 2009 in connection with the claim currently on appeal 
and the file includes contentions and statements of the Veteran, 
his son, and his representative.  Accordingly, the Board finds 
that VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Factual Background

In a December 1992 rating decision, the RO granted service 
connection for residuals of a broken 5th finger on the right 
hand, for which a noncompensable evaluation was assigned 
effective from September 1992, under Diagnostic Code 5227.  

The Veteran filed an increased rating claim in December 2006.  At 
that time, he maintained that he had lost the use of his right 
5th finger and that his right hand did not function properly due 
to this injury, citing trouble gripping with the right hand as an 
example.  The Veteran stated that the right 5th finger protruded, 
was painful and tender, and was getting arthritic.

A VA examination was conducted in July 2007.  The Veteran 
reported having difficulty using his right hand with a dull achy 
pain described as constant at 2/10, with flare-ups of pain at 
5/10, for which he took Motrin.  The Veteran also described 
symptoms of right hand weakness with impaired usage of the hand, 
and stiffness of the right 5th finger with restricted movement.  
He explained that he worked as a carpenter and noted that the 
right hand impairment interfered with his work, as he was right-
handed, but that it was not significant enough to incapacitate 
him from work.  It was noted that no physician had prescribed bed 
rest during the previous 12 month period for this condition. 

Physical examination revealed that the Veteran was not using a 
splint or any assistive device on the hand.  There was evidence 
of mild contracture deformity of the right 5th finger with bony 
protuberance around the proximal interphalangeal (PIP) joint, 
with slight tenderness.  The Veteran was able to touch the tip of 
the right thumb to all of the fingers on the right hand, but was 
unable to touch the tip of the 5th finger to the transverse 
crease while making a full right hand fist.  The examiner 
observed that functionally, the Veteran was independent in all 
activities of daily living.  It was further commented that any 
physically exerting activity or stress of the 5th finger might 
provoke flare-up pain, but should not limit the Veteran from any 
occupational opportunity.  X-ray films revealed evidence of 
hyper-extension and lateral deviation of the 5th digit, which was 
also shown on X-ray films taken in 1992.  The joints were 
otherwise described as well preserved and normal.  An impression 
of residual of healed fracture, right 5th finger, was made.  The 
examiner added that during a flare-up, there could be a 
significant degree of alteration of range of motion, as well as 
increased pain and decreased functional capacity.  The examiner 
further noted that the degree of change could not be stated with 
any medical accuracy without resort to mere speculation.

The July 2007 VA examination report referenced additional 
findings made upon functional evaluation by occupational therapy; 
however, that evaluation report was not attached to the VA 
examination report, nor is it on file.  A search was undertaken 
for this report and in May 2010, a formal finding of 
unavailability of this evidence was documented for the file and 
the Veteran was notified of this fact.

The file contains a lay statement from the Veteran's son dated in 
2008 attesting to his father's long-standing complaints of pain 
and flare-ups involving the right 5th finger.  It was noted that 
the Veteran's complaints had gotten worse and that the condition 
impacted his employment as a carpenter.  

Records were also requested from the Social Security 
Administration (SSA).  In a response received in 2008, SSA 
indicated that after exhaustive and comprehensive searches the 
Veteran's records could not be located and that further efforts 
would be futile.  A formal finding of unavailability of these 
records was documented for the file in January 2009. 

VA outpatient records dated from January 2006 to April 2008 are 
entirely negative for complaints, treatment, findings or a 
diagnosis relating to the right hand and/or right 5th finger.  

A VA examination was conducted in December 2009.  The Veteran 
reported having pain and flare-ups of the right 5th finger, three 
times a week, precipitated by increased use and cold weather.  
The report indicated that the Veteran was employed as a carpenter 
and was independent in the activities of daily living.  Physical 
examination revealed that he did not use any assistive devices.  
Enlargement of the PIP joint of the right 5th finger with 
tenderness to palpation was noted.  With fingers held in 
extension, there was a 35 degree abduction contracture of the 
right small finger.  Range of motion testing of the 
metacarpophalangeal (MP) joint was from 0 to 65 degrees.  Range 
of motion testing of the PIP joint was from   -20 to 85 degrees.  
Range of motion testing of the distal interphalangeal (DIP) joint 
was from 0 to 35 degrees.  The examiner indicated that there was 
pain on motion without evidence of additional limitation of 
motion on repetitive motion.  Grip strength was 4/4.  X-ray films 
revealed mild loss of joint space of the interphalangeal (IP) 
joints of the 2nd to 5th digits.  An impression of status post 
fracture of the right small finger with traumatic arthritis of 
the PIP joint of the right small finger was made.  

The VA examiner added that there was no additional limitation of 
motion after repetitive testing and that additional limitation of 
function during a flare-up due to pain, expressed in terms of 
additional limitation of motion in degrees, could not be 
determined without resorting to speculation.  The examiner 
further commented that the Veteran was independent in the 
activities of daily living and made his living as a carpenter.

A VA record dated in March 2010 reflects that the Veteran 
requested a stronger medication for his finger pain, for which 
Naproxen was diagnosed.  

Analysis

The Veteran asserts that a compensable evaluation is warranted 
for residuals of a fracture of the right (major) 5th finger.  The 
applicable appeal period in this case extends from December 19, 
2006, the date upon which the Veteran's increased rating claim 
was received, forward.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
More recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a right 5th finger 
fracture are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5230.  Under that code, any limitation of motion of the ring or 
little finger is considered noncompensably disabling and there is 
no basis for a compensable evaluation under that code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  Accordingly, no matter what the 
extent or  degree of limitation of motion of the right 5th finger 
is either clinically shown or subjectively reported by the 
Veteran, there is no basis for the assignment of a compensable 
evaluation for any portion of the appeal period in this case, as 
solely evaluated under code 5230.  As such, the fact that the 
July 2007 occupational therapy report, which apparently contained 
range of motion findings, cannot be located is of essentially no 
consequence, as no matter what the such findings showed it would 
not provide the basis for the assignment of a compensable 
evaluation based on limitation of motion.   

Alternatively, Diagnostic Code 5227 directs that unfavorable or 
favorable ankylosis of the ring or little finger, whether it 
affects the minor or major hand, also warrants a noncompensable 
disability rating.  38 C.F.R. § 4.71a.  Ankylosis" is immobility 
and consolidation of a joint due to disease, injury, or surgical 
procedure.  See Dorland's Illustrated Medical Dictionary 86 (28th 
ed., 1994).  Ankylosis of the 5th right finger has not been shown 
in this case and moreover, even if shown it provides no basis for 
the assignment of a compensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  

The Board has also considered the Veteran's complaints of loss of 
use of the right 5th finger and right hand.  Diagnostic Code 5156 
provides a 10 percent disability rating for amputation of the 
little finger of the major or minor extremity without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  38 C.F.R. § 4.71a.  There is no clinical indication of 
amputation of any portion of the right 5th finger in this case, 
nor does the Veteran so allege.  The Board has also considered 
the application of Diagnostic Code 5125 which provides for a 60 
percent rating for loss of use of the hand (amputation).  
However, neither the Veteran's complaints nor the clinical 
evidence demonstrates or approximates loss of use of the right 
hand. In other words, there is no suggestion that no effective 
function remains other than that which would be equally well 
served by an amputation stump with a suitable prosthetic device.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Essentially, while the 
Veteran described some limited use of the right 5th finger and 
right hand, he does not contend, nor does the medical evidence 
show that he has lost the use of the entire right 5th finger of 
hand or lost all effective functioning of either that finger or 
the hand.  For instance, the 2009 VA examination report revealed 
right hand grip strength of 4/4.  Thus, the condition does not 
warrant a compensable evaluation based on amputation of the right 
5th finger or right hand, or loss of use of that finger or hand.  
See e.g., 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5125, 5156.

VA examination reports as well as lay statements from the Veteran 
and his son document symptoms of right 5th finger pain, 
stiffness, tenderness and deformity.  The provisions  of 38 
C.F.R. § 4.40 allow for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 4.45 provides 
that consideration should also be given to weakened movement, 
excess fatigability and incoordination.  

Even accepting that the Veteran may have some residual pain from 
his disability, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In 
addition, there is no ascertainable demonstration of additional 
limitation of function due to factors such as pain or weakness, 
which would amount to an amputation (as is required for a 
schedular evaluation of 10 percent).  There is also no indication 
of any additional limitation of motion to the extent that there 
was an effect on occupation or daily activities.  See 38 C.F.R. 
§§ 4.40 and 4.45 (2009); DeLuca v. Brown, 8 Vet App 202 (1995).  
As was shown upon VA examination of 2009, there was no additional 
limitation of motion shown on repetitive testing.  Moreover, 
since the Veteran is already receiving the maximum disability 
rating available for limitation of motion of the right 5th 
finger, the Board need not consider the provisions of 38 C.F.R. § 
4.40 and § 4.45, which pertain to functional loss due to pain, or 
on the basis of weakened movement, excess fatigability, or pain 
on movement.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The VA examination report of December 15, 2009 confirms the 
presence of traumatic arthritis of the PIP joint of the right 5th 
finger.  Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of motion 
of the affected part, like degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and not 
added, under Diagnostic Code 5003.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  Id.  A 
10 percent rating is warranted when limitation of motion under 
the appropriate diagnostic code in non-compensable or when there 
is x-ray involvement of 2 of more major joints or 2 or more minor 
joint groups.  A 20 percent rating is permitted when there is X-
ray evidence of degenerative arthritis involving 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010/5003.

In this case a compensable rating is not warranted under 
Diagnostic Codes 5003/5010, as the Veteran's disability involves 
only one minor joint (the PIP joint of the fifth finger).  Under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003/5010, a 10 percent 
rating is warranted under Diagnostic Code 5003 only where there 
is involvement of a major joint or a group of minor joints.

The Board concludes that staged ratings are not warranted in this 
case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As explained 
herein, there is no basis upon which to assign a compensable 
rating for service-connected residuals of the right 5th finger 
fracture at any time during the appeal period.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant").
      
      Extraschedular Considerations

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected residuals 
of a right 5th finger fracture are productive of impairment that 
is contemplated by the rating criteria.  There is no evidence of 
unusual factors such as marked interference in employment or 
frequent hospitalizations.  In this regard there have been no 
hospitalizations for treatment of the right 5th finger during the 
appeal period.  In addition, evidence reflects that the Veteran 
is employed as a carpenter.  While he has complained of 
interference with employment in the form of finger pain, the 
disability is not shown to have been productive of interference 
with employment comparable with that described as "marked."  
For instance, there is no indication that the finger disability 
has required any appreciable time off from work or even regular 
medical care.  VA examination reports of 2007 and 2009 reflect 
that the Veteran does not use any assistive devices, such as a 
wrap or splint and the 2007 report noted that during the year 
prior to 2007, bed rest had not been prescribed by a physician 
for symptoms relating to the finger disability.  Here, the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is therefore, adequate.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.

The Court has also recently held that a request for a TDIU, 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Both VA 
examination reports on file, dated in 2007 and 2009, reflect that 
the Veteran is currently employed as a carpenter.  Essentially, 
the holding of Rice is inapplicable here as at this point, there 
is no cogent evidence of unemployability.  Therefore, entitlement 
to increased compensation based on TDIU is not warranted.


ORDER

A compensable evaluation for residuals of a fracture of the right 
5th finger is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


